Case: 13-51152      Document: 00512825107         Page: 1    Date Filed: 11/04/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals

                                    No. 13-51152
                                                                                Fifth Circuit

                                                                              FILED
                                  Summary Calendar                     November 4, 2014
                                                                         Lyle W. Cayce
UNITED STATES OF AMERICA,                                                     Clerk


                                                 Plaintiff-Appellee

v.

KEITH RUSSELL JUDD,

                                                 Defendant-Appellant


                  Appeals from the United States District Court
                        for the Western District of Texas
                              USDC No. 7:98-CR-93


Before HIGGINBOTHAM, JONES, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Keith Russell Judd, federal prisoner # 11593-051, was convicted of two
counts of mailing threatening communications in violation of 18 U.S.C. § 876.
In 1999, he was sentenced to 210 months in prison on each count, with the
terms to be served concurrently. He was also sentenced to concurrent three-
year terms of supervised release. Judd began his supervised release on June
24, 2013. On October 11, 2013, the Probation Office sought a warrant for Judd


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-51152    Document: 00512825107     Page: 2   Date Filed: 11/04/2014


                                 No. 13-51152

because he violated the terms of his supervision.          The district court
subsequently revoked Judd’s supervision finding that he had violated the
terms of his release, notably, contacting the victim of his underlying threats
convictions. The district court imposed a sentence of 12 months in prison to be
followed by 24 months of supervised release.
      On appeal, Judd makes no direct challenge to the district court’s
revocation of his supervised release or the sentence imposed on revocation. He
argues that the district court was without jurisdiction to conduct the
proceedings because the district court was without jurisdiction to convict him.
We will not consider this argument because a defendant may not challenge the
validity of his underlying sentence of supervised release on appeal from the
revocation of supervised release. United States v. Willis, 563 F.3d 168, 170
(5th Cir. 2009); United States v. Hinson, 429 F.3d 114, 116 (5th Cir. 2005).
      Judd also argues that he was denied his right to represent himself in the
revocation proceedings. This argument is mistaken because the record shows
that Judd assented, in open court, to proceeding with representation by
counsel. The issue is without merit, therefore, because it lacks basis in fact.
See Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983).
      Judd has shown no reversible error in the district court’s revocation of
his supervised release or the sentence imposed on revocation. The judgment
of the district court is AFFIRMED. His outstanding motions, including his
amended motion for release pending appeal, are DENIED.




                                       2